Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2,950,046 to Lorenz.
In Reference to Claim 8
Lorenz discloses a transmission (Fig. 2, 17) between a drive shaft (Fig. 2, 4) and a driven shaft (Fig. 2, 5), which transmission comprises a housing and at least a driven gearwheel (Fig. 2, 8) that is mounted on the driven shaft and a drive gearwheel (Fig. 2, 7) that is mounted on a drive shaft, wherein the housing is provided with an outlet opening (Fig. 2, 21), which outlet opening (As showed in Fig. 2, the outlet opening is at the radial extension of the gear 8) is placed in a radial extension of one of the gearwheels.
In Reference to Claim 9
Lorenz discloses the outlet opening is located in an extension of a gearwind of one of the gearwheels (As showed in Fig. 2).

Lorenz discloses the outlet opening connects to a discharge pipe (Fig. 2, 21), the discharge pipe (Fig. 2, 11) extends in the extension of the gearwind of one of the gearwheels.
In Reference to Claim 13
Lorenz discloses a compressor provided with a compressor element (Fig. 2, 11) and a motor (Fig. 2, 6) to drive the compressor element, wherein the compressor is provided with a transmission according to claim 8 between the drive shaft of the motor and the driven shaft of the compressor element.
In Reference to Claim 14
Lorenz discloses a vacuum pump provided with a vacuum pump element (Fig. 2, 11) and a motor (Fig. 2, 6) to drive the vacuum pump element, wherein the vacuum pump is provided with a transmission according to claim 8 between the drive shaft (Fig. 2, 4) of the motor and the driven shaft of the vacuum pump element.
Claims 8, 12 and  15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,163,999 to Ditzler.
In Reference to Claim 8
Ditzler discloses a transmission between a drive shaft (15) and a driven shaft (32), which transmission comprises a housing and at least a driven gearwheel (33) that is mounted on the driven shaft and a drive gearwheel (24) that is mounted on a drive shaft, wherein the housing is provided with an outlet opening (annotated by the examiner), which outlet opening (As showed in Fig. ) is placed in a radial extension of one of the gearwheels.
In Reference to Claim 12
Ditzler discloses the outlet opening is placed in the radial extension of a biggest gearwheel (24)
In Reference to Claim 15


    PNG
    media_image1.png
    575
    559
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1/25/2022